Citation Nr: 0710586	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  06-17 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The veteran served on active duty from February 1950 to 
August 1954.  Service personnel records in the veteran's 
claims file verify his status as a combat veteran, 
specifically his receipt of the Combat Infantryman Badge 
(CIB).  The veteran died in May 2004; the appellant is his 
widow.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision in which the RO denied 
service connection for the veteran's cause of death.  The 
appellant filed a notice of disagreement (NOD) with the 
denial of her claim in June 2005.  The RO issued a statement 
of the case (SOC) on the cause of death claim in April 2006, 
and the appellant filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in May 2006.

For the reason expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action, on her part, is required.


REMAND

In September 2006, the appellant was notified of a scheduled 
videoconference hearing at the RO.  However, on a hearing 
clarification form received at the RO in September 2006, the 
appellant declined the video hearing and requested a personal 
appearance before a member of the Board at the RO (travel 
board hearing).

Pursuant to 38 C.F.R. § 20.700 (2006), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules travel board hearings, a 
remand of this matter to the RO is warranted.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO should schedule the appellant for a 
hearing before a Veterans Law Judge, at 
the RO, pursuant to her September 2006 
request.  The RO should notify the 
appellant and her representative of the 
date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2006), and should associate a copy of 
such notice with the claims file.  After 
the hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

